Citation Nr: 1538209	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1994.  The Veteran died in May 2011, and the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was certified to the Board by the RO in Denver, Colorado.  

The appellant testified before the undersigned at a Board hearing in February 2015.  A Board Hearing Transcript (Tr.) has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in May 2011 of mixed drug intoxication, attributed to suicide.  The Veteran's psychiatric disorder was not noted on entrance to service and was not clearly and unmistakably shown to preexist military service.  The medical evidence of record shows that it was at least as likely as not that the principle cause of the Veteran's death was a psychiatric disorder that had its onset during active service.

2. At the February 2015 Board hearing, the appellant withdrew her appeal concerning the issue of entitlement to accrued benefits.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the appellant, the criteria for entitlement to service connection for the cause of the Veteran's death has been met.  U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2014).

2. The criteria for withdrawal of a substantive appeal on the issue of entitlement to accrued benefits have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fact that the Board is granting entitlement to service connection for the cause of the Veteran's death and dismissing the remaining issue, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 and a detailed explanation of how VA complied with the Act is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Cause of Death

The Veteran died in May 2011 of mixed drug intoxication, which has been attributed to suicide.  The appellant, the Veteran's surviving spouse, testified in February 2015 that the Veteran had dealt with mood swings and depression for years, and that he had witnessed a fellow soldier being beaten to death in service which caused him tremendous guilt and regret.  Board Hearing Tr. 5-7.  Since 2006, he received treatment for depression from VA, but by 2011, his depression had worsened, and he no longer wanted to live.  Id. at 8, 10.  In April 2011, he had been prescribed pain patches, and he used these patches, combined with other drugs, to kill himself.  Id. at 11-12.

To establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation.  See 38 U.S.C.A. § 101 (West 2014). 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the current case, the VA treatment records clearly show that the Veteran suffered from major depressive disorder and was often noted to have a long history of suicide attempts.  In April 2011, it was noted that the Veteran reported looking for ways to kill himself and was found to be a high risk for suicide.

The evidence also shows that the Veteran's psychiatric disorder, including suicidal ideation, manifested during his active duty service.  The Veteran's service treatment records show that in August 1993 he attempted suicide and was diagnosed with adjustment disorder with depressed mood.  In February 1994, the Veteran was treated for stress and depression, and it was noted that he had two prior suicide attempts.  The Veteran's March 1994 separation examination noted a prior suicide attempt by pills, alcohol, and slit wrists, and that he was being administratively separated due to alcohol abuse.

A September 2012 VA medical opinion was obtained, and the examiner, after reviewing all of the evidence of record, stated that the Veteran died of mixed drug intoxication, which was ruled a suicide, but that his major depressive and personality disorder had onset prior to military service and that it was less likely than not that it was permanently aggravated by military service.  The Board finds, however, that the September 2012 examiner did not use the appropriate legal standard for evaluating whether a disorder preexisted and was aggravated by military service.  The Veteran's February 1988 entrance examination found that the Veteran's psychiatric condition was normal, and no prior psychiatric disorders were indicated.

Under 38 U.S.C.A. § 1111, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  VA General Counsel has issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Here, the Veteran's entrance examination did not find any psychiatric defects, and thus the Veteran is presumed to have been in sound condition upon entry.  Other than the Veteran's later statements that he had emotional problems as a teenager, there is no medical evidence that would clearly and unmistakably establish that his psychiatric disorder preexisted his medical service.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The Board therefore finds that the September 2012 VA examiner's assertion that the Veteran's psychiatric disorder preexisted his service is not legally sufficient, and the opinion warrants no probative weight.

As the Veteran is presumed sound upon entry into service, the Board finds that the medical evidence of record clearly shows that his psychiatric disorder, including depression with suicidal ideation, first manifested during his active duty service.  The medical records and lay statements of the appellant show that he had a continuity of symptomatology from the time of his separation from service until his death in May 2011, and thus the psychiatric disability diagnosed in service in 1993 was as likely as not the same disability that afflicted the Veteran in 2011.  Affording the appellant the benefit of the doubt, the Board finds that the preponderance of the evidence of record does show that the principle cause of the Veteran's death was suicide related to depression, which was incurred during his active duty service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Accrued Benefits

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the February 2015 Board hearing, the appellant stated that she wished to withdraw her appeal of the issue of entitlement to accrued benefits.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The appeal concerning the issue of entitlement to service connection for accrued benefits is dismissed.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


